                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


SHEILA HURLEY,

       Plaintiff,

v.                                                             Civ. No. 20‐850 GBW

STEPHANIE A. FUCHS, et al.,

       Defendants.



                    MEMORANDUM OPINION AND ORDER
                GRANTING LEAVE TO FILE AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Civil Rights

Complaint Pursuant to 42 U.S.C. § 1983, filed August 24, 2020 (“Complaint”). Doc. 1.

       Plaintiff, an employee of the Social Security Administration, brings claims

against Defendants pursuant to the Fair Labor Standards Act (“FLSA”), the Americans

with Disabilities Act (“ADA”), and the Family Medical Leave Act (“FMLA”). Plaintiff

alleges that Defendants instructed Plaintiff to work through her lunch hours without

pay, failed to reasonably accommodate Plaintiff’s disability, and failed to accommodate

Plaintiff’s need to care for a disabled daughter. Plaintiff also alleges that Defendants

retaliated against Plaintiff with adverse actions.

       To state an ADA discrimination claim, a plaintiff must allege “(1) that [she] is

disabled within the meaning of the ADA; (2) that [she] is qualified for the job held or
desired; and (3) that [she] was discriminated against because of [her] disability.”

Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1192 (10th Cir. 2018) (citation and internal

quotation marks omitted). To state an ADA failure to accommodate claim, a plaintiff

must allege that “(1) [she] is disabled; (2) [she] is otherwise qualified; and (3) [she]

requested a plausibly reasonable accommodation.” Id. at 1204 (citation omitted).

       To state an interference or entitlement claim under the FMLA, a plaintiff must

allege “(1) that [she] was entitled to FMLA leave, (2) that some adverse action by the

employer interfered with [her] right to take FMLA leave, and (3) that the employer’s

action was related to the exercise or attempted exercise of [her] FMLA rights.” Metzler

v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1180 (10th Cir. 2006). To state a

retaliation claim, a plaintiff “must show that: (1) she engaged in a protected activity; (2)

[Defendants] took an action that a reasonable employee would have found materially

adverse; and (3) there exists a causal connection between the protected activity and the

adverse action.” Id. at 1171 (footnote omitted).

       To state a retaliation claim under the FLSA, a plaintiff must allege: (1) she

engaged in protected activity under FLSA, (2) she suffered an adverse employment

action contemporaneous with or subsequent to the protected activity, and (3) a causal

connection existed between the protected activity and the adverse employment action.

Conner v. Schnuck Markets, Inc., 121 F.3d 1390, 1394 (10th Cir. 1997) (citations omitted).




                                              2
       A complaint is subject to dismissal if it fails to state a claim upon which relief

may be granted. “[C]onclusory allegations without supporting factual averments are

insufficient to state a claim on which relief can be based. . . . [I]n analyzing the

sufficiency of the plaintiff’s complaint, the court need accept as true only the plaintiff’s

well‐pleaded factual contentions, not his conclusory allegations.” Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991) (citations omitted). “[T]o state a claim in federal court, a

complaint must explain what each defendant did to him or her; when the defendant did

it; how the defendant’s action harmed him or her; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, at

Arapahoe Cty. Justice Ctr., 492 F.3d 1158, 1163 (10th Cir. 2007).

       The Complaint fails to state a claim upon which relief can be granted because

Plaintiff fails to state with any particularity what each Defendant did to Plaintiff. Many

of the allegations are conclusory, such as “Defendants violated my rights,” “Defendants

violated the FLSA,” “Defendants discriminated against me in violat[ion] of the ADA

and FMLA,” and Defendants “retaliated and took adverse action.” Doc. 1 at 2–3.

       While the Complaint can be dismissed for failure to state a claim upon which

relief can be granted, it is not obvious that it would be futile to give Plaintiff an

opportunity to amend. The Court therefore grants Plaintiff leave to file an amended

complaint.




                                               3
       IT IS ORDERED that Plaintiff may, within 21 days of entry of this Order, file an

amended complaint. Failure to timely file an amended complaint may result in

dismissal of this case.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE




                                           4
